MEMORANDUM **
Inez Sanchez-Hernandez, a native and citizen of Mexico, petitions for review of *878the Board of Immigration Appeals’ (“BIA”) dismissal of her appeal from an immigration judge’s denial of her motion to reopen to seek cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Celis-Castellano v. Ashcroft, 298 F.3d 888, 890 (9th Cir.2002), and we deny the petition for review.
Sanchez-Hernandez contends that the BIA abused its discretion by denying her motion to reopen because she received ineffective assistance of counsel. This contention lacks merit because withdrawing her application for cancellation of removal and accepting voluntary departure was a tactical decision, not ineffective assistance of counsel. See Magallanes-Damian v. INS, 783 F.2d 931, 934 (9th Cir.1986).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the *878courts of this circuit except as provided by Ninth Circuit Rule 36-3.